Fbanktjm, Judge.
1. The record, is silent as to any continuance for the hearing of the, motion for a new trial or extending the time in which 'the brief of the evidence could be filed, and the ruling in Williamson v. State, ante, is controlling on the disposition of the instant'case.
2. An approved brief of the evidence is a prerequisite for a motion for a new trial which raises-any question as to the evidence. As the record discloses that there was no approved brief of the evidence when the trial judge overruled the motion for a new trial on January 26, 1960, the writ of error must be dismissed. Satterfield v. Fricks, 98 Ga. App. 130 (105 S. E. 2d 459).

Writ of error dismissed.


Gardner, P. J., Townsend and Car-lisle, JJ., concur.